Citation Nr: 0336098	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  99-00 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for a low 
back strain, to include degenerative joint disease, currently 
evaluated as 20 percent disabling.  

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to the service-connected 
low back disability.  

3.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to the service-connected 
low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should obtain the veteran's 
medical records from the VA Medical 
Center in Cleveland VA Medical Center, 
Canton Division for any treatment for the 
low back, the right knee, and both hips 
during the period of November 2001 to the 
present.  Request outpatient treatment 
records.

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
to show the nature and extent of the 
veteran's intervertebral disk disease.  
Send the claims folder to the examiner 
for review.  The examiner should answer 
the following questions:

a.  What is the veteran's range of motion 
of the lumbar spine for forward flexion, 
backward extension, lateral flexion, and 
lateral rotation?

b.  What are the standards for normal 
ranges of motion for the lumbar spine for 
the different range of motion tests?

c.  How do the range of motion findings 
of the lumbar spine relate to those 
standards for the different range of 
motion tests in terms of whether any 
limitation of motion is severe, moderate, 
or slight?

d.  Is there any listing of the spine?

e.  Is there a positive Goldthwaite's 
sign?

f.  Is there loss of lateral motion with 
osteoarthritis changes or narrowing of 
joint spaces?

g.  Is there any abnormal mobility on 
forced motion?  

h.  Please comment on the severity of the 
veteran's intervertebral disc syndrome, 
in terms of whether it can best be 
described as mild, moderate, severe, or 
pronounced in degree?

i.  What is the frequency of the attacks 
of his intervertebral disc syndrome, or 
in other words, how much relief does he 
receive from his intervertebral disc 
syndrome?

j.  Is the veteran's condition manifested 
by persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain, demonstrable muscle spasm, absent 
ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc?

k.  Please comment on the number of 
episodes that the veteran has had for his 
intervertebral disc syndrome that have 
required bed rest during the past year.  

l.  Does the veteran have the equivalent 
of incomplete paralysis of the sciatic 
nerve?  If he does, please describe the 
severity of his incomplete paralysis.

m.  Does the veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, incoordination, or pain on 
use attributable to the service connected 
disability (if feasible, the examiner 
should note the degree of additional 
range of motion loss due to these 
symptoms, or more specifically, should 
note the degree of movement at which any 
of such symptoms begin)?

n.  Does pain significantly limit 
functional ability during flare-ups or 
when the lumbar spine is used repeatedly 
over a period of time  (this 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups)?

The examiner should also answer the 
following questions regarding the 
veteran's left hip and right knee.

o.  Please provide diagnoses of all left 
hip disorders that the veteran has.  If 
he does not have any left hips disorders, 
the examiner should say this.  

p.  Are any left hips disorders 
identified in question (o) proximately 
due to or the result of the veteran's 
service-connected low back disability?  

q.  Were any left hip disorders 
identified in question (o), aggravated 
beyond the normal progression of the 
disease by the veteran's service-
connected low back disability?  

r.  Please provide diagnoses of all right 
knee disorders.  If he does not have any 
right knee disorders, the examiner should 
say this.  

s.  Are any right knee disorders 
identified in question (r), related to 
the veteran's ligament strain he 
sustained in service in January 1970?

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R.GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



